Poland, J.
The county court have found that the car attached by the plaintiff on Tharp’s writ against the Rutland and Burlington Railroad Company, was car number three, and the defendant’s receipt to the plaintiff was for the car attached. The plaintiff’s return on the writ did not give the number of the ear, but described it merely as “ one passenger car.” It is not questioned by the defendant but that this description was sufficiently certain to make a valid attachment of the particular car, number three. The receipt signed by the defendant describes the car in the same manner as the officer’s return, and from the manner in which the *483exceptions state the defendant’s receipt was procured, it is very-probable the defendant did not know what particular car was attached, or intended to be receipted by him. But we think that when he assumed by his receipt the obligation to keep the car attached and redeliver it to the plaintiff, it was his duty to have informed himself what particular car it was which he had thus engaged to keep and deliver, and that he can not excuse himself from delivering to the officer the very car attached, by his voluntary ignorance of its description, and that the officer holding the execution and receipt was not bound to take any other car except the one attached and receipted. But when Paul, the sheriff, having the execution and receipt, made the demand upon the defendant for the car, the defendant turned out to him, not the car attached and receipted, but car number thirteen, and Paul took the possession of the car, and advertised it for sale on the execution. It is probable from the facts reported by the county court, that Paul was ignorant at this time as to what particular car had been attached, and was referred to in the receipt. Now although we think the defendant could not require the officer holding the receipt to accept any other property except that for which the receipt was in fact given, still, if the receiptor turned out to the officer other property of the execution debtor, which was his property indisputably, to an amount sufficient to satisfy the execution and the officer’s charges, and the officer levied his execution upon it, he could not thereafter voluntarily abandon his levy and give up the property, and make the receiptor liable to pay the execution. The defendant claims that this is really the case presented by the facts found by the county court. But the defendant’s counsel go further and insist, that if the defendant turned out property to the officer sufficient to satisfy the execution, and the officer levied his execution upon it, he would not be justified in afterwards abandoning his levy without showing that the property levied upon was not in fact the property of the execution debtor, and that the same could not have been lawfully held to satisfy the execution. But we think this is not a correct view of the rights and duties of an officer under such circumstances. If he was induced by the receiptor to levy his execution upon other property than that receipted, supposing it to b.e the same *484mentioned in the receipt, or other property of the debtor, and the property was afterwards claimed by other persons, and under such circumstances as to create fair and reasonable doubt as to his right to sell it to satisfy the execution, he would be justified in abandoning his levy and relinquishing the property, unless the receiptor would at least give him satisfactory indemnity against any claim of such third person to the property.
The county court have found that at the time the defendant turned out the car to Paul, the trustees, under the second mortgage of the railroad, were in the actual possession of the road, and of all the cars and other furniture, and had been for nearly two years claiming title thereto, under the mortgage and three deeds of surrender executed to them by the railroad company; and that after the levy, D. A. Smalley, on behalf of the trustees, gave notice to Paul that if he proceeded to sell said car on said execution he would be sued therefor by the trustees; that thereupon Paul called on the defendant to give him an indemnity against the sale, which the defendant refused to give, and that therefore Paul abandoned the levy.
The defendant’s counsel insist that some of the facts found and reported by the county court were not supported by any evidence, and therefore are not now to be treated as facts existing to support the judgment of the court below. They claim that there was no evidence that Mr. Smalley, in giving notice to Paul that the trustees claimed the car and would sue for it if sold, was acting or professing to act by any authority from the trustees, and also that there was no evidence that Paul asked the defendant for any indemnity, or that the defendant refused to give one. It is not stated in terms that there was proof that Mr, Smalley was authorized by the trustees to give such notice, or that he professed to give it on their behalf, but still we think this might be fairly and reasonably inferred from the proof as stated, and all the circumstances of the case. The very fact that he was acting for them, and apparently giving notice oh their behalf, is more consistent with his having authority to. do so, than that he was a mere stranger having no concern with, or interest in their affairs, and by the last deed of surrender it appears that Mr. Smalley was a director, and the solicitor of the railroad company,, *485arid made their agent to execute the deed. Neither is it stated in terms that it was proved that Paul called on the defendant for an indemnity,, and that the defendant refused to give one, but Pap.1 testified that he did not sell the car in consequence of the notice from Smalley, and “ the neglect of Conant to give an indemnity.” Now we think that from this statement, it was a reasonable inference that Paul had asked an i_demnity, and the defendant had refused to give it, and this inference is supported by the letter of the defendant to Paul, and the fact that they were in correspondence on the subject of this car.
We can not, therefore, say that there was no evidence tending to establish both these findings of the county court.
The defendant’s counsel also claim that there was no evidence that the notes which said mortgage was given to secure, were ever issued and put into circulation, or that if they were, that there had ever been any breach of the condition by a failure to pay either the principal or interest due upon them, so as.to authorize the trustees to take the possession of the road, or justify the execution of the deeds of surrender. All these facts are recited in the deeds of surrender as existing, and the exceptions say that the county court found all the facts as stated in those records, but it does not appear they had any other evidence, except the recitals in the deeds, which we could not regard as sufficient evidence of those facts, and if Paul had sold the car, and the trustees had sued him for it, those facts must have been fully proved to establish their title against a creditor of the corporation.
But as before stated, we do not think the plaintiff was bound to show .that the trustees had such a title to the car as would have enabled them to recover for it if sold. The trustees were in possession of the property, and had been for nearly two years claiming title to it, they had conveyances of it to them from the railroad company spread upon the public records, which upon their face recited all the facts necessary to establish a legal title to the property, and they gave notice to the officer that they claimed the property, and would sue for it if he sold it. Under these circumstances we are all satisfied that the defendant could not rightfully claim that the plaintiff' or the creditor should incur the risk of a litigation with the trustees for this car, and that when he *486refused to give the officer an indemnity against the claim of the trustees, the officer was amply justified in abandoning the levy, and the creditor or the plaintiff might rely upon the receipt of the defendant.
The judgment of the county court is therefore affirmed.